Case 2:19-cv-18713-KM-ESK Document 79 Filed 09/10/21 Page 1 of 28 PageID: 821



                                                                            Robert P. Lesko
                                                                            Partner
                                                                            robert.lesko@fisherbroyles.com
                                                                            973-714-0340
                                                                            100 Overlook Center, 2nd Floor
                                                                            Princeton, NJ 08540
                                                                            www.FisherBroyles.com

September 10, 2021


VIA ECF

Honorable Edward S. Kiel
United States Magistrate Judge for the District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, NJ 07101

Re: Ameritas Life Ins. Corp. v. Wilmington Trust, N.A., USDCNJ no. 2:19-cv-18713

Dear Judge Kiel:

Please accept this letter on behalf Ameritas Life Insurance Corp pursuant to Your Honor’s July 14 Order
(DE 64) setting forth Ameritas’ position concerning the status of our efforts to reach an agreement with
Life Equity regarding the scope of additional documents to be produced by Life Equity in response to the
subpoena directed to it by Ameritas. Regrettably, Life Equity has refused to engage in any meaningful
negotiation as to the search terms and phrases proposed by Ameritas pursuant to Your Honor’s direction.
Accordingly, Ameritas respectfully requests that the court enter its order compelling Life Equity to produce
responsive documents.

                                   THE OUTSTANDING DOCUMENTS

In response to Life Equity’s objection that Ameritas’ subpoena is overly broad, Ameritas has demanded
from Life Equity the following limited production:

        - All documents in Life Equity’s possession or control relating to the sale to EEA of
        any policy insuring the life of Bernard Sarn

        - All documents in Life Equity’s possession or control relating to Life Equity’s role
        as broker in connection with any policy insuring the life of Bernard Sarn;

        - All documents in Life Equity’s possession or control relating to Life Equity’s due diligence in
        connection with Geronta Funding’s purchase from EEA of any portfolio of policies that included
        any policy insuring Bernard Sarn (but limited to documents containing search terms/phrases
        proposed on March 22, 2021).

Ameritas’ motion to enforce the subpoena seeks production of all three categories of documents from Life
Equity; however, the court’s direction to meet and confer regarding search terms relates primarily to the
third category insofar as it may include documents related to policies insuring persons other than Sarn.

                      THE DOCUMENTS ARE RELEVANT TO AMERITAS’ CLAIMS

Ameritas seeks a declaration that life insurance policy at issue is an illegal wagering contract because it
was obtained by or for the benefit of strangers to the insured; that is, it is a STOLI contract. Ameritas also



  ATLANTA | AUSTIN | BOSTON | CHARLOTTE | CHICAGO | CINCINNATI | CLEVELAND | COLUMBUS | DALLAS
   DENVER | DETROIT | HOUSTON | LONDON | LOS ANGELES | MIAMI | NAPLES | NEW YORK | PALO ALTO
                   PHILADELPHIA | PRINCETON | SALT LAKE CITY | SEATTLE | WASHINGTON D.C.
Case 2:19-cv-18713-KM-ESK Document 79 Filed 09/10/21 Page 2 of 28 PageID: 822



Edward S. Kiel, USMJ
September 10, 2021 | Page 2 of 3



seeks a declaration that the present owner of the policy is not entitled to refund of premiums because it
knew or should have known that the policy was an illegal STOLI contract based on numerous “red flags”
indicators discovered during the owner’s due diligence review prior to consummating the purchase. The
due diligence review was done by the owner’s due diligence agent, Life Equity. Of note, Life Equity also
served as the broker for the initial life settlement sale of the policy to the previous owner, where Life
Equity also likely encountered the same red flags revealing that the policy was an illegal STOLI contract.

Your Honor concluded in January that documents containing references to red flags regarding other
policies in the portfolio are potentially relevant to Ameritas’ claims. (D.E. 65, p. 10, ln.19). During the
hearing on July 9 regarding Ameritas’ motion to enforce the Life Equity subpoena, Your Honor asked us
to obtain the transcript of the January hearing and provide it to counsel for Life Equity so that we could
meet and confer to arrive at a list of mutually agreeable targeted search terms. (D.E. 68, p. 9, ln. 9 and
pg. 12, ln. 23).

                       LIFE EQUITY FAILED TO MEET AND CONFER IN GOOD FAITH

On July 14, Your Honor directed counsel for Ameritas and counsel for Life Equity to meet and confer with
respect to mutually acceptable terms and phrases to be applied by Life Equity in searching for emails and
documents responsive to Ameritas’ subpoena. I had previously proposed such a list to counsel for Life
Equity on March 22, 2021. In accordance with the July 14 Order, I provided the transcript of the January
hearing to counsel for Life Equity on July 22, 2021 and requested production of documents containing
words or phrases outlined in the March 22 email. Exhibit A. Counsel for Life Equity advised on July 27,
2021 that the proposed list of terms and phrases produced 35,000 “hits” when tested against Life Equity’s
data. Id. Counsel did not, however, provided any information regarding number of documents returned.
On the same day, I asked counsel to advise which terms caused the highest volume of “hits” so that we
could work together on narrowing the list. Id. Having heard nothing in response, I followed up with Life
Equity’s counsel on August 5. Counsel advised that the key person at Life Equity was on vacation and
they would not be able to “get alternative searches” until the week of August 9. I again followed up with
Life Equity’s counsel on August 11. On August 13, our deadline to apprise the court of the status of
efforts to meet and confer i, counsel for Life Equity advised they needed more time to meet with their client
and requested a two-week adjournment of the deadline. Id. Your Honor adjourned the deadline to
August 27.

On August 17, counsel for Life Equity simply reiterated that the list of search terms and phrases proposed
by Ameritas “yielded many thousands of hit [sic] and were unworkable” and declared that “Since the
proposed searches are overbroad, we will stand on our position that Life Equity has satisfied the
subpoena.” Exhibit B. Life Equity did not propose any alternative searches as they had promised. We
offered a narrowed list of terms and phrases the very next day. Id. Counsel for Life Equity rejected the
revised list within five minutes and failed to offer any alternatives. Id. In an effort to facilitate further
discussion, we asked Life Equity’s counsel to provide additional information about the results of the
search, including the number of hits returned for each search term/phrase, so that we could intelligently
evaluate the list and offer further potential solutions. Id. On August 27, counsel for Life Equity again
advised that they needed more time to work with their “client to provide a proposal to you regarding
documents” and requested yet another two-week extension.

On August 31, Life Equity proposed to apply just a single search term - “Liberty Planning” - and produce
only those documents that contained that term. Ex. C. Such a narrow search would ignore all of the
other “red flags” that did or should have put Life Equity on notice of the STOLI nature of the policy during
due diligence review. I explained that to counsel for Life Equity and again implored counsel to provide us
specific useful information to help us understand the degree of the alleged burden and help to reasonably



  ATLANTA | AUSTIN | BOSTON | CHARLOTTE | CHICAGO | CINCINNATI | CLEVELAND | COLUMBUS | DALLAS
    DENVER | DETROIT | HOUSTON | LONDON | LOS ANGELES | MIAMI | NAPLES | NEW YORK | PALO ALTO
                   PHILADELPHIA | PRINCETON | SALT LAKE CITY | SEATTLE | WASHINGTON D.C.
Case 2:19-cv-18713-KM-ESK Document 79 Filed 09/10/21 Page 3 of 28 PageID: 823



Edward S. Kiel, USMJ
September 10, 2021 | Page 3 of 3



narrow the search terms. Id. We received a snap response minutes later declining our invitation to
further confer regarding the search terms and confidently proclaiming “we do not expect the judge to
require any more of us.” Id. Over the course of the next week, we again asked counsel for Life Equity on
two occasions to engage in further discussion. Id. They again twice refused, ultimately declaring “you are
free to ask the court to issue a ruling on the motion.” Exhibit C.

This court has already concluded that evidence of Life Equity’s awareness of “red flags” tending to reveal
that the policy at issue is a STOLI contract are relevant to Ameritas’ claims, and documents revealing
them are discoverable. Life Equity has asserted that production of documents that would contain such
red flags is overly burdensome, but Life Equity has neither articulated any facts supporting that assertion
nor engaged in good faith negotiations with Ameritas to limit the scope of the search and review for such
documents. In light of Life Equity’s failure to meet and confer in good faith to reasonably limit the scope
of the documents requested in the subpoena, Ameritas respectfully requests that Life Equity be ordered
to immediately comply with the subpoena as limited by Ameritas by producing:

         1. All documents in Life Equity’s possession or control relating to the sale to EEA of
         any policy insuring the life of Bernard Sarn;

         2. All documents in Life Equity’s possession or control relating to Life Equity’s role
         as broker in connection with any policy insuring the life of Bernard Sarn;

         3. All documents in Life Equity’s possession or control relating to Life Equity’s due
         diligence in connection with Geronta Funding’s purchase from EEA of any policy included in the
         portfolio of policies that include any policy insuring Bernard Sarn and which also contain any one
         or more of the search terms or phrases proposed by Ameritas in its counsel’s email dated August
         18, 2021 10:18 a.m. (Contained within Exhibit B).


We are grateful for the Court’s continuing attention and assistance with enforcement of the subpoena.

Respectfully submitted,



Robert P. Lesko, Partner


c: Jule Rousseau (via ECF)
   Eric Biderman (via ECF)
   Katherine Skeele (via ECF)


iThe initial deadline of July 30, 2021 was extended to August 13 upon request by Ameritas’ counsel due
to conflicting arbitration hearing, which occurred on July 28, 29 and 30.




    ATLANTA | AUSTIN | BOSTON | CHARLOTTE | CHICAGO | CINCINNATI | CLEVELAND | COLUMBUS | DALLAS
     DENVER | DETROIT | HOUSTON | LONDON | LOS ANGELES | MIAMI | NAPLES | NEW YORK | PALO ALTO
                   PHILADELPHIA | PRINCETON | SALT LAKE CITY | SEATTLE | WASHINGTON D.C.
Case 2:19-cv-18713-KM-ESK Document 79 Filed 09/10/21 Page 4 of 28 PageID: 824




              EXHIBIT A




               EXHIBIT A
Case 2:19-cv-18713-KM-ESK Document 79 Filed 09/10/21 Page 5 of 28 PageID: 825


 From:                 Biderman, Eric
 To:                   Robert Lesko
 Cc:                   Rousseau, Jule
 Subject:              Re: Ameritas v. Wilmington Trust NA - Life Equity Subpoena
 Date:                 Friday, August 13, 2021 11:21:46 AM


 Rob:

 We need more time to confer and will be seeking the two week adjournment. Thanks for
 giving your consent. I am on trial so the request may not be filed until later in the day.

 Best,
 Eric

 Eric Biderman
 Counsel

 Arent Fox LLP | Attorneys at Law
 1301 Avenue of the Americas
 Floor 42
 New York, NY 10019
 212.457.5439 DIRECT
 212.484.3990 FAX
 eric.biderman@arentfox.com www.arentfox.com


         On Aug 13, 2021, at 10:32 AM, Robert Lesko
         <Robert.Lesko@fisherbroyles.com> wrote:



         Jule/Eric –

         As per the July 14 Order, attached is a joint letter to Judge Kiel in this matter containing
         Ameritas’ statement of position. Please add Life Equity’s statement and return it to me
         by 3:00 pm today. Alternatively, if you need more time to confer with your client, you
         have my consent to request a two-week adjournment of the deadline from Judge Kiel.

         Thanks and regards,

         Robert P. Lesko, Partner
         Admitted in New York, New Jersey and Pennsylvania
         _____________________________________________

         FisherBroyles, LLP
         Direct: +1.973.917.8686
         Cell:    +1.973.714.0340
         robert.lesko@fisherbroyles.com
         www.fisherbroyles.com
Case 2:19-cv-18713-KM-ESK Document 79 Filed 09/10/21 Page 6 of 28 PageID: 826


      From: Robert Lesko
      Sent: Wednesday, August 11, 2021 7:48 AM
      To: Rousseau, Jule <Jule.Rousseau@arentfox.com>; Biderman, Eric
      <Eric.Biderman@arentfox.com>
      Cc: Katherine.Skeele@hklaw.com; Rebecca.Canamero@hklaw.com
      Subject: RE: Ameritas v. Wilmington Trust NA - Life Equity Subpoena

      Jule –

      What are we doing with this? Deadline for supplemental submissions is Friday. Do you
      need more time to coordinate with your client, or are we moving ahead with the
      submissions?

      Robert P. Lesko, Partner
      Admitted in New York, New Jersey and Pennsylvania
      _____________________________________________

      FisherBroyles, LLP
      Direct: +1.973.917.8686
      Cell:    +1.973.714.0340
      robert.lesko@fisherbroyles.com
      www.fisherbroyles.com


      From: Rousseau, Jule <Jule.Rousseau@arentfox.com>
      Sent: Thursday, August 5, 2021 10:55 AM
      To: Robert Lesko <Robert.Lesko@fisherbroyles.com>; Biderman, Eric
      <Eric.Biderman@arentfox.com>
      Cc: Katherine.Skeele@hklaw.com; Rebecca.Canamero@hklaw.com
      Subject: RE: Ameritas v. Wilmington Trust NA - Life Equity Subpoena

      Rob

      The key person at Life Equity is out on vacation this week. We will
      not get alternative searches till next week.

      Jule Rousseau
      Partner

      Arent Fox LLP | Attorneys at Law
      1301 Avenue of the Americas, Floor 42
      New York, NY 10019
      212.484.3948 DIRECT | 212.484.3990 FAX
      917.533.2034 CELL
      jule.rousseau@arentfox.com | www.arentfox.com


      From: Robert Lesko <Robert.Lesko@fisherbroyles.com>
      Sent: Thursday, August 5, 2021 10:44 AM
Case 2:19-cv-18713-KM-ESK Document 79 Filed 09/10/21 Page 7 of 28 PageID: 827


      To: Rousseau, Jule <Jule.Rousseau@arentfox.com>; Biderman, Eric
      <Eric.Biderman@arentfox.com>
      Cc: Katherine.Skeele@hklaw.com; Rebecca.Canamero@hklaw.com
      Subject: RE: Ameritas v. Wilmington Trust NA - Life Equity Subpoena

      Jule –

      I need to hear back from you on this. If we cannot come to some mutually acceptable
      accommodation, we’ll need to present supplemental authority by the end of next
      week.

      Thanks and regards,
      Rob

      Robert P. Lesko, Partner
      Admitted in New York, New Jersey and Pennsylvania
      _____________________________________________

      FisherBroyles, LLP
      Direct: +1.973.917.8686
      Cell:    +1.973.714.0340
      robert.lesko@fisherbroyles.com
      www.fisherbroyles.com


      From: Robert Lesko
      Sent: Tuesday, July 27, 2021 10:29 PM
      To: Rousseau, Jule <Jule.Rousseau@arentfox.com>; Biderman, Eric
      <Eric.Biderman@arentfox.com>
      Cc: Katherine.Skeele@hklaw.com; Rebecca.Canamero@hklaw.com
      Subject: RE: Ameritas v. Wilmington Trust NA - Life Equity Subpoena

      Jule –

      I’d be happy to discuss with you. Perhaps you could shed some insight on which terms
      appear to be broad so that we can have a discussion.

      Looking forward to hearing from you.

      Regards,
      Rob

      Robert P. Lesko, Partner
      Admitted in New York, New Jersey and Pennsylvania
      _____________________________________________

      FisherBroyles, LLP
      Office: 445 Park Avenue | New York, NY 10022 | USA
              100 Overlook Center | Princeton, NJ 08540 | USA
Case 2:19-cv-18713-KM-ESK Document 79 Filed 09/10/21 Page 8 of 28 PageID: 828


      Mail:    276 E. Main Street Ste. 10 #421 | Denville NJ 07834 | USA
      Direct: +1.973.917.8686 | Cell: +1.973.714.0340 | robert.lesko@fisherbroyles.com |
      www.fisherbroyles.com

      ATLANTA | AUSTIN | BOSTON | CHARLOTTE | CHICAGO | CINCINNATI | CLEVELAND |
      COLUMBUS | DALLAS | DENVER | DETROIT | HOUSTON | LONDON | LOS ANGELES |
      MIAMI | NAPLES | NEW YORK | PALO ALTO | PHILADELPHIA | PRINCETON | SALT
      LAKE CITY | SEATTLE | WASHINGTON, DC




      From: Rousseau, Jule <Jule.Rousseau@arentfox.com>
      Sent: Tuesday, July 27, 2021 10:07 PM
      To: Robert Lesko <Robert.Lesko@fisherbroyles.com>; Biderman, Eric
      <Eric.Biderman@arentfox.com>
      Cc: Katherine.Skeele@hklaw.com; Rebecca.Canamero@hklaw.com
      Subject: RE: Ameritas v. Wilmington Trust NA - Life Equity Subpoena

      Rob

      At your request, our client ran searches on the terms you listed in
      the mailboxes relevant to the request. There were over 35,000 hits
      so we obviously cannot agree to the proposal. Let me know if you
      have another proposal.

      Jule Rousseau
      Partner

      Arent Fox LLP | Attorneys at Law
      1301 Avenue of the Americas, Floor 42
      New York, NY 10019
      212.484.3948 DIRECT | 212.484.3990 FAX
      917.533.2034 CELL
      jule.rousseau@arentfox.com | www.arentfox.com


      From: Robert Lesko <Robert.Lesko@fisherbroyles.com>
      Sent: Thursday, July 22, 2021 7:47 AM
      To: Biderman, Eric <Eric.Biderman@arentfox.com>
      Cc: Rousseau, Jule <Jule.Rousseau@arentfox.com>; Katherine.Skeele@hklaw.com;
      Rebecca.Canamero@hklaw.com
      Subject: Ameritas v. Wilmington Trust NA - Life Equity Subpoena

      Eric –

      Attached is the transcript of the proceeding before Judge Kiel on January 26, 2021. As
Case 2:19-cv-18713-KM-ESK Document 79 Filed 09/10/21 Page 9 of 28 PageID: 829


          you will see, Judge Kiel directed the parties to meet and confer with respect to a list of
          key words and phrases to narrow the scope of the discovery request at issue at that
          time. As you know, Judge Kiel has directed counsel for Ameritas and Life Equity to do
          the same with the respect to the subpoena. I previously provided you with a such a list
          in an email dated March 22, 2021 prior to filing the motion to compel. Please get back
          to me with respect to the proposed key words and phrases at your earliest
          opportunity.

          Best regards,

          Robert P. Lesko, Partner
          Admitted in New York, New Jersey and Pennsylvania
          _____________________________________________

          FisherBroyles, LLP
          Office: 445 Park Avenue | New York, NY 10022 | USA
                  100 Overlook Center | Princeton, NJ 08540 | USA
          Mail:     276 E. Main Street Ste. 10 #421 | Denville NJ 07834 | USA
          Direct: +1.973.917.8686 | Cell: +1.973.714.0340 | robert.lesko@fisherbroyles.com |
          www.fisherbroyles.com

          ATLANTA | AUSTIN | BOSTON | CHARLOTTE | CHICAGO | CINCINNATI | CLEVELAND |
          COLUMBUS | DALLAS | DENVER | DETROIT | HOUSTON | LONDON | LOS ANGELES |
          MIAMI | NAPLES | NEW YORK | PALO ALTO | PHILADELPHIA | PRINCETON | SALT
          LAKE CITY | SEATTLE | WASHINGTON, DC

          The information contained in this e-mail message is only for the personal and confidential use of
          the intended recipient(s). If you have received this communication in error, please notify us
          immediately by e-mail, and delete the original message.




          CONFIDENTIALITY NOTICE: This e-mail and any attachments are for the exclusive and confidential use of the
          intended recipient. If you received this in error, please do not read, distribute, or take action in reliance upon this
          message. Instead, please notify us immediately by return e-mail and promptly delete this message and its attachments
          from your computer system. We do not waive attorney-client or work product privilege by the transmission of this
          message.




          CONFIDENTIALITY NOTICE: This e-mail and any attachments are for the exclusive and confidential use of the
          intended recipient. If you received this in error, please do not read, distribute, or take action in reliance upon this
          message. Instead, please notify us immediately by return e-mail and promptly delete this message and its attachments
          from your computer system. We do not waive attorney-client or work product privilege by the transmission of this
          message.
          <Joint Letter re Life Equity Subpoena.docx>



 CONFIDENTIALITY NOTICE: This e-mail and any attachments are for the exclusive and confidential use of the intended recipient. If you
 received this in error, please do not read, distribute, or take action in reliance upon this message. Instead, please notify us immediately
 by return e-mail and promptly delete this message and its attachments from your computer system. We do not waive attorney-client or
 work product privilege by the transmission of this message.
Case 2:19-cv-18713-KM-ESK Document 79 Filed 09/10/21 Page 10 of 28 PageID: 830




               EXHIBIT B




                EXHIBIT B
Case 2:19-cv-18713-KM-ESK Document 79 Filed 09/10/21 Page 11 of 28 PageID: 831


  From:           Rousseau, Jule
  To:             Robert Lesko; Biderman, Eric
  Subject:        RE: Ameritas v. Wilmington Trust NA - Life Equity Subpoena
  Date:           Tuesday, August 31, 2021 7:37:07 PM
  Attachments:    Reply i-f-s-o Motion to Enforce Life Equity Subpoena (NJ Action) [filed].pdf



 Rob

 We have already said that the search terms led to 1000’s of hits. We are not
 prepared to spend more attorney and client time going word by word and
 setting out number of hits. Our good faith in the process is manifest, and your
 client is not entitled to run our client, and its attorneys, through more circles
 and hoops. We are willing to produce the items you specify in the reply brief
 attached—Liberty Planning and all matters re Sarn on both policies. The rest is
 nothing but a fishing expedition and we will not consent. The judge has made
 no ruling on your motion and we do not expect the judge to require any more
 of us.

 Jule Rousseau
 Partner

 Arent Fox LLP | Attorneys at Law
 1301 Avenue of the Americas, Floor 42
 New York, NY 10019
 212.484.3948 DIRECT | 212.484.3990 FAX
 917.533.2034 CELL
 jule.rousseau@arentfox.com | www.arentfox.com


 From: Robert Lesko <Robert.Lesko@fisherbroyles.com>
 Sent: Tuesday, August 31, 2021 7:10 PM
 To: Biderman, Eric <Eric.Biderman@arentfox.com>
 Cc: Rousseau, Jule <Jule.Rousseau@arentfox.com>
 Subject: RE: Ameritas v. Wilmington Trust NA - Life Equity Subpoena

 Eric –

 The scope of your proposed production is unreasonably narrow. It ignores all of the other red flag
 indicators that we have identified. Can you please provide some basis for not simply applying the
 terms that we previously proposed. Specifically, if you contend that the results are too broad and
 burdensome, please provide the following information for further evaluation and discussion:

     1. the number of hits for each search term/phrase previously proposed by Ameritas
     2. the total number of discrete documents identified as a result of each search term/phrase
     3. the total number of discrete documents identified based on application of all proposed search
Case 2:19-cv-18713-KM-ESK Document 79 Filed 09/10/21 Page 12 of 28 PageID: 832


       terms/phrases (not the total number of hits, which could include multiple hits in a single
       document)
    4. the estimated cost in man-hours or dollars to produce all documents containing hits based on
       the list of search terms/phrases we proposed
    5. any other factor that you contend may support your contention that the request are unduly
       burdensome

 If your client will provide this information, I believe we will have a basis upon which to have an
 informed and intelligent discussion about the scope of the burden and potential means by which to
 sensibly revise the list. As matters stand, your client is hiding the ball by refusing to share relevant
 information about the documents in its possession or control and thereby preventing reasonable
 discussions. It is our position that such conduct does not amount to meeting and conferring in good
 faith.

 I look forward to your prompt response.

 Best regards,
 Rob

 Robert P. Lesko, Partner
 Admitted in New York, New Jersey and Pennsylvania
 _____________________________________________

 FisherBroyles, LLP
 Direct: +1.973.917.8686
 Cell:    +1.973.714.0340
 robert.lesko@fisherbroyles.com
 www.fisherbroyles.com


 We will never use email to notify you of a change to any bank account details we
 have already provided to you. If you receive any email purporting to come from this
 firm which seeks to do this, then please contact us immediately by telephone and do
 not act on it or reply to it. We cannot accept responsibility for any loss if you do not
 follow these instructions.

 From: Biderman, Eric <Eric.Biderman@arentfox.com>
 Sent: Tuesday, August 31, 2021 5:54 PM
 To: Robert Lesko <Robert.Lesko@fisherbroyles.com>
 Cc: Rousseau, Jule <Jule.Rousseau@arentfox.com>
 Subject: RE: Ameritas v. Wilmington Trust NA - Life Equity Subpoena

 Rob:

 Further to the below e-mail, our proposal to resolve this matter would be to produce all non-
 privileged documents in our client’s possession that come up when searching the term “Liberty
 Planning” and all non-privileged documents in our client’s possession on the other Sarn policy, i.e.,
 the equivalent for the other Sarn policy of what has been produced by our client in connection with
Case 2:19-cv-18713-KM-ESK Document 79 Filed 09/10/21 Page 13 of 28 PageID: 833


 the Ameritas Sarn policy. Please let us know your thoughts. Thank you.

 Best,
 Eric

 Eric Biderman
 Counsel

 Arent Fox LLP | Attorneys at Law
 1301 Avenue of the Americas, Floor 42
 New York, NY 10019
 212.457.5439 DIRECT | 212.484.3990 FAX
 eric.biderman@arentfox.com | www.arentfox.com


 From: Robert Lesko <Robert.Lesko@fisherbroyles.com>
 Sent: Friday, August 27, 2021 4:35 PM
 To: Biderman, Eric <Eric.Biderman@arentfox.com>
 Cc: Rousseau, Jule <Jule.Rousseau@arentfox.com>
 Subject: Re: Ameritas v. Wilmington Trust NA - Life Equity Subpoena

 Fair enough. Thanks Eric.


         On Aug 27, 2021, at 3:31 PM, Biderman, Eric <Eric.Biderman@arentfox.com> wrote:

         Rob:

         Just to follow up, I will be able to provide the proposal by close of business Tuesday.

         Best,
         Eric

         Eric Biderman
         Counsel

         Arent Fox LLP | Attorneys at Law
         1301 Avenue of the Americas
         Floor 42
         New York, NY 10019
         212.457.5439 DIRECT
         212.484.3990 FAX
         eric.biderman@arentfox.com www.arentfox.com


                 On Aug 27, 2021, at 3:12 PM, Biderman, Eric
                 <Eric.Biderman@arentfox.com> wrote:
Case 2:19-cv-18713-KM-ESK Document 79 Filed 09/10/21 Page 14 of 28 PageID: 834


            Rob:

           I cannot guarantee that the proposal will be to you by the close of
           business on Monday but I can guarantee that I will be engaged in the
           process. I have been working with my client and will have the proposal to
           you ASAP. This proposal, from my prospective, is one that will either
           resolve this or result in an impasse. That is why I requested the additional
           extension — not to kick the can down the road but to see if this will
           actually resolve things. If you agree to this additional extension, over the
           next two weeks we will submit our proposal and (at least from my view)
           there will be an agreement or there will not. This will be it in terms of
           extensions unless both sides need more time to paper resolution. Let me
           know if you will consent based on the above.

           Eric Biderman
           Counsel

           Arent Fox LLP | Attorneys at Law
           1301 Avenue of the Americas
           Floor 42
           New York, NY 10019
           212.457.5439 DIRECT
           212.484.3990 FAX
           eric.biderman@arentfox.com www.arentfox.com


                   On Aug 27, 2021, at 2:56 PM, Robert Lesko
                   <Robert.Lesko@fisherbroyles.com> wrote:


                   Eric –

                   We have not heard from you at all for a more than a week,
                   and your client’s engagement in this issue has been sporadic
                   at best. As a result, we have already prepared our
                   supplemental submission and are about to file it.

                   I’ll consent to a request for further adjournment if you will
                   commit to providing your proposal no later that close of
                   business on Monday and to remain engaged in this process
                   until the issue is resolved or we reach impasse. Let me know
                   if we are in agreement. Otherwise, I think we ought to file
                   our respective submissions today.

                   Robert P. Lesko, Partner
                   Admitted in New York, New Jersey and Pennsylvania
Case 2:19-cv-18713-KM-ESK Document 79 Filed 09/10/21 Page 15 of 28 PageID: 835


                _____________________________________________

                FisherBroyles, LLP
                Direct: +1.973.917.8686
                Cell:    +1.973.714.0340
                robert.lesko@fisherbroyles.com
                www.fisherbroyles.com


                From: Biderman, Eric <Eric.Biderman@arentfox.com>
                Sent: Friday, August 27, 2021 2:27 PM
                To: Robert Lesko <Robert.Lesko@fisherbroyles.com>;
                Rousseau, Jule <Jule.Rousseau@arentfox.com>
                Subject: RE: Ameritas v. Wilmington Trust NA - Life Equity
                Subpoena

                Rob:

                As you know the two week extension expires today. We are
                working with our client to provide a proposal to you
                regarding documents that we hope will resolve this.
                However, we need a little more time. Would you be
                opposed to an additional two week extension so we can
                provide our proposal and see if it can resolve this? Thank
                you.

                Best,
                Eric

                Eric Biderman
                Counsel

                Arent Fox LLP | Attorneys at Law
                1301 Avenue of the Americas, Floor 42
                New York, NY 10019
                212.457.5439 DIRECT | 212.484.3990 FAX
                eric.biderman@arentfox.com | www.arentfox.com


                From: Robert Lesko <Robert.Lesko@fisherbroyles.com>
                Sent: Wednesday, August 18, 2021 11:03 AM
                To: Rousseau, Jule <Jule.Rousseau@arentfox.com>
                Cc: Biderman, Eric <Eric.Biderman@arentfox.com>
                Subject: Re: Ameritas v. Wilmington Trust NA - Life Equity
                Subpoena

                Jule -

                That does not sound right to me. I’ll need your client to
                verify the numbers. Please provide the numbers returned
Case 2:19-cv-18713-KM-ESK Document 79 Filed 09/10/21 Page 16 of 28 PageID: 836


                for each search term you contend is overly broad.
                Alternatively, simply produce the documents all and we’ll
                take care of the search. Your prior production was
                unreasonably limited. There are obviously relevant and
                responsive documents still unproduced. I believe Judge Kiel
                expects us to work together to get to them.

                Let’s not waste time rehashing arguments. We need to move
                on this now.

                Thanks and regards,
                Rob


                      On Aug 18, 2021, at 10:23 AM, Rousseau, Jule
                      <Jule.Rousseau@arentfox.com> wrote:



                      Rob

                      These changes will not be useful.
                      Client ran searches without any of
                      the highlighted words and the results
                      remain far too voluminous. So
                      limiting the words will create even
                      more.

                      You have the entire policy file and all
                      due diligence documents for the
                      portfolio. There really is nothing
                      more to produce. As recent
                      exchanges have confirmed, our client
                      has not withheld any documents in
                      those categories.

                      Jule Rousseau
                      Partner

                      Arent Fox LLP | Attorneys at Law
                      1301 Avenue of the Americas, Floor 42
                      New York, NY 10019
                      212.484.3948 DIRECT | 212.484.3990 FAX
Case 2:19-cv-18713-KM-ESK Document 79 Filed 09/10/21 Page 17 of 28 PageID: 837


                     917.533.2034 CELL
                     jule.rousseau@arentfox.com | www.arentfox.com


                     From: Robert Lesko
                     <Robert.Lesko@fisherbroyles.com>
                     Sent: Wednesday, August 18, 2021 10:18 AM
                     To: Rousseau, Jule
                     <Jule.Rousseau@arentfox.com>
                     Cc: Biderman, Eric
                     <Eric.Biderman@arentfox.com>
                     Subject: RE: Ameritas v. Wilmington Trust NA -
                     Life Equity Subpoena

                     Jule –

                     Thank you for the feedback on the search
                     terms. Please revise the list as follows:

                              Acorn
                              Advanced
                              Aggregate w/2 “death benefit” or
                              amount
                              Brooklyn Life Group
                              Cambridge
                              Fekete
                              Friedman
                              Grodsky
                              Gross w/1 Shaye
                              Gutwein
                              Hercsky
                              History (as in insured’s history of
                              insurance)
                              Insurable interest
                              Krauss
                              Lebovitz
                              Liberty Planning
                              Magna
                              Miller
                              Montage
                              Moussa
                              Neuman
                              Prosperity
                              Sarn
                              Schlesinger
                              Schreiber
Case 2:19-cv-18713-KM-ESK Document 79 Filed 09/10/21 Page 18 of 28 PageID: 838


                             Schwartz
                             speculate, speculative, speculator
                             SPIN
                             Steiner
                             STOLI
                             Stranger

                     We cannot agree to modify “speculate,
                     speculative, speculator” or “stranger” since it
                     seems these terms are very likely to return
                     relevant records. If you can provide additional
                     information regarding the hits for those terms,
                     we would be happy to reconsider or position.

                     Best regards,

                     Robert P. Lesko, Partner
                     Admitted in New York, New Jersey and Pennsylvania
                     _____________________________________________

                     FisherBroyles, LLP
                     Direct: +1.973.917.8686
                     Cell:    +1.973.714.0340
                     robert.lesko@fisherbroyles.com
                     www.fisherbroyles.com


                     From: Rousseau, Jule
                     <Jule.Rousseau@arentfox.com>
                     Sent: Tuesday, August 17, 2021 9:31 AM
                     To: Robert Lesko
                     <Robert.Lesko@fisherbroyles.com>; Biderman,
                     Eric <Eric.Biderman@arentfox.com>
                     Cc: Katherine.Skeele@hklaw.com;
                     Rebecca.Canamero@hklaw.com
                     Subject: RE: Ameritas v. Wilmington Trust NA -
                     Life Equity Subpoena

                     Rob

                     As I had told you, the proposed
                     searches yielded many 1000s of hit
                     and were unworkable. We identified
                     the highlighted words as potentially
                     problematic. However even after
                     eliminating these words from the
Case 2:19-cv-18713-KM-ESK Document 79 Filed 09/10/21 Page 19 of 28 PageID: 839


                     search, the results were too
                     voluminous. Since the proposed
                     searches are overbroad, we will
                     stand on our position that Life Equity
                     has satisfied the subpoena.


                           Acorn
                           Advanced
                           Aggregate
                           Brooklyn Life Group
                           Cambridge
                           Fekete
                           Friedman
                           Grodsky
                           Gross
                           Gutwein
                           Hercsky
                           History (as in insured’s history of
                           insurance)
                           Insurable interest
                           Krauss
                           Lebovitz
                           Liberty
                           Magna
                           Miller
                           Montage
                           Moussa
                           Neuman
                           Prosperity
                           Sarn
                           Schlesinger
                           Schreiber
                           Schwartz
                           speculate, speculative, speculator
                           SPIN
                           Steiner
                           STOLI
                           Stranger
Case 2:19-cv-18713-KM-ESK Document 79 Filed 09/10/21 Page 20 of 28 PageID: 840


                     Jule Rousseau
                     Partner

                     Arent Fox LLP | Attorneys at Law
                     1301 Avenue of the Americas, Floor 42
                     New York, NY 10019
                     212.484.3948 DIRECT | 212.484.3990 FAX
                     917.533.2034 CELL
                     jule.rousseau@arentfox.com | www.arentfox.com


                     From: Robert Lesko
                     <Robert.Lesko@fisherbroyles.com>
                     Sent: Tuesday, July 27, 2021 10:29 PM
                     To: Rousseau, Jule
                     <Jule.Rousseau@arentfox.com>; Biderman,
                     Eric <Eric.Biderman@arentfox.com>
                     Cc: Katherine.Skeele@hklaw.com;
                     Rebecca.Canamero@hklaw.com
                     Subject: RE: Ameritas v. Wilmington Trust NA -
                     Life Equity Subpoena

                     Jule –

                     I’d be happy to discuss with you. Perhaps you
                     could shed some insight on which terms appear
                     to be broad so that we can have a discussion.

                     Looking forward to hearing from you.

                     Regards,
                     Rob

                     Robert P. Lesko, Partner
                     Admitted in New York, New Jersey and Pennsylvania
                     _____________________________________________

                     FisherBroyles, LLP
                     Office: 445 Park Avenue | New York, NY 10022 |
                     USA
                             100 Overlook Center | Princeton, NJ
                     08540 | USA
                     Mail: 276 E. Main Street Ste. 10 #421 | Denville
                     NJ 07834 | USA
                     Direct: +1.973.917.8686 | Cell: +1.973.714.0340 |
                     robert.lesko@fisherbroyles.com |
                     www.fisherbroyles.com

                     ATLANTA | AUSTIN | BOSTON | CHARLOTTE |
                     CHICAGO | CINCINNATI | CLEVELAND |
Case 2:19-cv-18713-KM-ESK Document 79 Filed 09/10/21 Page 21 of 28 PageID: 841


                     COLUMBUS | DALLAS | DENVER | DETROIT |
                     HOUSTON | LONDON | LOS ANGELES | MIAMI |
                     NAPLES | NEW YORK | PALO ALTO |
                     PHILADELPHIA | PRINCETON | SALT LAKE
                     CITY | SEATTLE | WASHINGTON, DC




                     From: Rousseau, Jule
                     <Jule.Rousseau@arentfox.com>
                     Sent: Tuesday, July 27, 2021 10:07 PM
                     To: Robert Lesko
                     <Robert.Lesko@fisherbroyles.com>; Biderman,
                     Eric <Eric.Biderman@arentfox.com>
                     Cc: Katherine.Skeele@hklaw.com;
                     Rebecca.Canamero@hklaw.com
                     Subject: RE: Ameritas v. Wilmington Trust NA -
                     Life Equity Subpoena

                     Rob

                     At your request, our client ran
                     searches on the terms you listed in
                     the mailboxes relevant to the
                     request. There were over 35,000 hits
                     so we obviously cannot agree to the
                     proposal. Let me know if you have
                     another proposal.

                     Jule Rousseau
                     Partner

                     Arent Fox LLP | Attorneys at Law
                     1301 Avenue of the Americas, Floor 42
                     New York, NY 10019
                     212.484.3948 DIRECT | 212.484.3990 FAX
                     917.533.2034 CELL
                     jule.rousseau@arentfox.com | www.arentfox.com


                     From: Robert Lesko
                     <Robert.Lesko@fisherbroyles.com>
                     Sent: Thursday, July 22, 2021 7:47 AM
                     To: Biderman, Eric
                     <Eric.Biderman@arentfox.com>
Case 2:19-cv-18713-KM-ESK Document 79 Filed 09/10/21 Page 22 of 28 PageID: 842


                     Cc: Rousseau, Jule
                     <Jule.Rousseau@arentfox.com>;
                     Katherine.Skeele@hklaw.com;
                     Rebecca.Canamero@hklaw.com
                     Subject: Ameritas v. Wilmington Trust NA - Life
                     Equity Subpoena

                     Eric –

                     Attached is the transcript of the proceeding
                     before Judge Kiel on January 26, 2021. As you
                     will see, Judge Kiel directed the parties to meet
                     and confer with respect to a list of key words
                     and phrases to narrow the scope of the
                     discovery request at issue at that time. As you
                     know, Judge Kiel has directed counsel for
                     Ameritas and Life Equity to do the same with
                     the respect to the subpoena. I previously
                     provided you with a such a list in an email
                     dated March 22, 2021 prior to filing the motion
                     to compel. Please get back to me with respect
                     to the proposed key words and phrases at your
                     earliest opportunity.

                     Best regards,

                     Robert P. Lesko, Partner
                     Admitted in New York, New Jersey and Pennsylvania
                     _____________________________________________

                     FisherBroyles, LLP
                     Office: 445 Park Avenue | New York, NY 10022 |
                     USA
                             100 Overlook Center | Princeton, NJ
                     08540 | USA
                     Mail: 276 E. Main Street Ste. 10 #421 | Denville
                     NJ 07834 | USA
                     Direct: +1.973.917.8686 | Cell: +1.973.714.0340 |
                     robert.lesko@fisherbroyles.com |
                     www.fisherbroyles.com

                     ATLANTA | AUSTIN | BOSTON | CHARLOTTE |
                     CHICAGO | CINCINNATI | CLEVELAND |
                     COLUMBUS | DALLAS | DENVER | DETROIT |
                     HOUSTON | LONDON | LOS ANGELES | MIAMI |
                     NAPLES | NEW YORK | PALO ALTO |
                     PHILADELPHIA | PRINCETON | SALT LAKE
                     CITY | SEATTLE | WASHINGTON, DC
Case 2:19-cv-18713-KM-ESK Document 79 Filed 09/10/21 Page 23 of 28 PageID: 843


                                     The information contained in this e-mail message is
                                     only for the personal and confidential use of the
                                     intended recipient(s). If you have received this
                                     communication in error, please notify us immediately
                                     by e-mail, and delete the original message.




                                     CONFIDENTIALITY NOTICE: This e-mail and any attachments
                                     are for the exclusive and confidential use of the intended
                                     recipient. If you received this in error, please do not read,
                                     distribute, or take action in reliance upon this message. Instead,
                                     please notify us immediately by return e-mail and promptly
                                     delete this message and its attachments from your computer
                                     system. We do not waive attorney-client or work product
                                     privilege by the transmission of this message.




                                     CONFIDENTIALITY NOTICE: This e-mail and any attachments
                                     are for the exclusive and confidential use of the intended
                                     recipient. If you received this in error, please do not read,
                                     distribute, or take action in reliance upon this message. Instead,
                                     please notify us immediately by return e-mail and promptly
                                     delete this message and its attachments from your computer
                                     system. We do not waive attorney-client or work product
                                     privilege by the transmission of this message.




                                     CONFIDENTIALITY NOTICE: This e-mail and any attachments
                                     are for the exclusive and confidential use of the intended
                                     recipient. If you received this in error, please do not read,
                                     distribute, or take action in reliance upon this message. Instead,
                                     please notify us immediately by return e-mail and promptly
                                     delete this message and its attachments from your computer
                                     system. We do not waive attorney-client or work product
                                     privilege by the transmission of this message.




                            CONFIDENTIALITY NOTICE: This e-mail and any attachments are for the
                            exclusive and confidential use of the intended recipient. If you received this in
                            error, please do not read, distribute, or take action in reliance upon this message.
                            Instead, please notify us immediately by return e-mail and promptly delete this
                            message and its attachments from your computer system. We do not waive
                            attorney-client or work product privilege by the transmission of this message.




          CONFIDENTIALITY NOTICE: This e-mail and any attachments are for the exclusive and confidential use of the
          intended recipient. If you received this in error, please do not read, distribute, or take action in reliance upon this
          message. Instead, please notify us immediately by return e-mail and promptly delete this message and its attachments
          from your computer system. We do not waive attorney-client or work product privilege by the transmission of this
          message.




 CONFIDENTIALITY NOTICE: This e-mail and any attachments are for the exclusive and confidential use of the intended recipient. If you
 received this in error, please do not read, distribute, or take action in reliance upon this message. Instead, please notify us immediately
 by return e-mail and promptly delete this message and its attachments from your computer system. We do not waive attorney-client or
 work product privilege by the transmission of this message.




 CONFIDENTIALITY NOTICE: This e-mail and any attachments are for the exclusive and confidential use of the intended recipient. If you
 received this in error, please do not read, distribute, or take action in reliance upon this message. Instead, please notify us immediately
 by return e-mail and promptly delete this message and its attachments from your computer system. We do not waive attorney-client or
Case 2:19-cv-18713-KM-ESK Document 79 Filed 09/10/21 Page 24 of 28 PageID: 844


 work product privilege by the transmission of this message.
Case 2:19-cv-18713-KM-ESK Document 79 Filed 09/10/21 Page 25 of 28 PageID: 845




               EXHIBIT C




                EXHIBIT C
Case 2:19-cv-18713-KM-ESK Document 79 Filed 09/10/21 Page 26 of 28 PageID: 846


  From:            Rousseau, Jule
  To:              Robert Lesko; Biderman, Eric
  Subject:         RE: Ameritas v. Wilmington Trust NA - Life Equity Subpoena
  Date:            Wednesday, September 8, 2021 5:56:28 PM



 Rob

 Our proposal is imminently reasonable. We opposed the motion to compel on
 the basis that we fully complied to all reasonable requests for documents. As a
 result of our discussions we have agreed to produce documents that we
 originally refused to produce. That is a compromise. If you will not accept our
 compromise, you are free to ask the court to issue a ruling on the motion.

 Jule Rousseau
 Partner

 Arent Fox LLP | Attorneys at Law
 1301 Avenue of the Americas, Floor 42
 New York, NY 10019
 212.484.3948 DIRECT | 212.484.3990 FAX
 917.533.2034 CELL
 jule.rousseau@arentfox.com | www.arentfox.com


 From: Robert Lesko <Robert.Lesko@fisherbroyles.com>
 Sent: Wednesday, September 8, 2021 7:19 AM
 To: Rousseau, Jule <Jule.Rousseau@arentfox.com>; Biderman, Eric <Eric.Biderman@arentfox.com>
 Subject: RE: Ameritas v. Wilmington Trust NA - Life Equity Subpoena

 Jule –

 You have made a take-it-or-leave-it proposal, which is patently unacceptable. That is not consistent
 with your obligation to meet and confer in good faith. In fact, the unreasonableness of your
 approach makes it clear that your client is trying to hide relevant documents. Provide the
 information that we asked for or make another proposal. Otherwise, we’ll have no choice but to ask
 Judge Kiel to simply compel search and production based on the list of terms and phrases as
 constituted.

 Robert P. Lesko, Partner
 Admitted in New York, New Jersey and Pennsylvania
 _____________________________________________

 FisherBroyles, LLP
 Direct: +1.973.917.8686
 Cell:    +1.973.714.0340
 robert.lesko@fisherbroyles.com
 www.fisherbroyles.com
Case 2:19-cv-18713-KM-ESK Document 79 Filed 09/10/21 Page 27 of 28 PageID: 847


 We will never use email to notify you of a change to any bank account details we
 have already provided to you. If you receive any email purporting to come from this
 firm which seeks to do this, then please contact us immediately by telephone and do
 not act on it or reply to it. We cannot accept responsibility for any loss if you do not
 follow these instructions.

 From: Rousseau, Jule <Jule.Rousseau@arentfox.com>
 Sent: Wednesday, September 1, 2021 4:00 PM
 To: Robert Lesko <Robert.Lesko@fisherbroyles.com>; Biderman, Eric
 <Eric.Biderman@arentfox.com>
 Subject: RE: Ameritas v. Wilmington Trust NA - Life Equity Subpoena


 Rob

 I am not responding in haste but rather honesty. Since we opposed the initial
 motion in Ohio, we have stated that LEQ fully complied with the reasonable
 requests and was not prepared to conduct endless searches to assist your
 client, which either had a factual basis for its suit or did not. You have the
 entire diligence file on Sarn and the diligence instructions under which LEQ
 operated. You have all material on the policy at issue; and we have offered to
 provide the file on a separate Sarn policy that, in our view, is otherwise not
 reasonably related to the case, the production of which will take time on the
 client’s part.

 In an effort to avoid the court issuing a decision, we agreed to try to
 accommodate your request that we run searches and if reasonable, produce
 the documents identified. You gave us 31 words, including “advanced”
 “aggregate” and “history,” which not surprisingly were far too broad, and we
 told you that they resulted in 1000’s of hits. We do not agree to review and
 produce documents identified by that search. We also do not think it is
 incumbent on us to work with you to go term by term and run new searches on
 each of the 31 words so you can then pick words for us to review. Your reply
 brief spelled out what you need and why, and the material we have offered
 reasonably meets what you wrote there. We hope you will agree to our
 proposal.

 Jule Rousseau
 Partner
Case 2:19-cv-18713-KM-ESK Document 79 Filed 09/10/21 Page 28 of 28 PageID: 848



 Arent Fox LLP | Attorneys at Law
 1301 Avenue of the Americas, Floor 42
 New York, NY 10019
 212.484.3948 DIRECT | 212.484.3990 FAX
 917.533.2034 CELL
 jule.rousseau@arentfox.com | www.arentfox.com


 From: Robert Lesko <Robert.Lesko@fisherbroyles.com>
 Sent: Wednesday, September 1, 2021 3:23 PM
 To: Rousseau, Jule <Jule.Rousseau@arentfox.com>; Biderman, Eric <Eric.Biderman@arentfox.com>
 Subject: RE: Ameritas v. Wilmington Trust NA - Life Equity Subpoena

 Jule –

 ALIC very much wants to engage your client in reasonable, meaningful negotiation in hopes of
 arriving at a mutually acceptable search parameter. With respect, I don’t think your email adds any
 value whatsoever to the process. It is argumentative, conclusory and self-serving. And it was
 obviously sent in haste, considering the timing.

 We need to know more information about just how many documents contain “hits” and which
 terms are “hitting” so that we can intelligently consider your position and attempt to achieve a
 reasonable compromise. Merely telling me “that the search terms led to 1000’s of hits” is utterly
 useless information without the detail that I have requested, and I think you are perfectly aware of
 that.

 I humbly ask that you take the time to consider and discuss my request for information with your
 client and come back to the table to negotiate in good faith. If your client is not willing to provide
 additional, meaningful information by the end of day on Friday, we’ll assume that it is not willing to
 engage in good faith discussions and we’ll simply focus on preparing our submission.

 Thanks and best regards,

 Robert P. Lesko, Partner
 Admitted in New York, New Jersey and Pennsylvania
 _____________________________________________

 FisherBroyles, LLP
 Direct: +1.973.917.8686
 Cell:    +1.973.714.0340
 robert.lesko@fisherbroyles.com
 www.fisherbroyles.com


 We will never use email to notify you of a change to any bank account details we
 have already provided to you. If you receive any email purporting to come from this
 firm which seeks to do this, then please contact us immediately by telephone and do
 not act on it or reply to it. We cannot accept responsibility for any loss if you do not
 follow these instructions.
